      Case: 1:20-cv-01017-MRB Doc #: 3 Filed: 12/17/20 Page: 1 of 5 PAGEID #: 44

                                                                     ORIGIN
                                      COURT OF COMMON PLEAS
                                          CIVIL DIVISION
                                      HAMILTON COUNTY, OHIO
    BRITTANY L. THOMPSON                                           CASE NO. _ _ _ _ __
    3536 Zinsle Avenue                                             JUDGE _ _ _ _ _ __
    Cincinnati, Ohio 45213
                                   Plaintiff,
    vs.                                                            COMPLAINT FOR DAMAGES
                                                                   WITH JURY
                                                                           (
                                                                             DEMAND
                                                                              -- ·- - . . . .
    WILLrAM NONA
(   2161 West Horizon Drive                     REGULAR M;AIL WAlVliR
    Hebron, Kentucky 41048
    and
    UBER TECHNOLOGIES, INC.
                                                                             ·u111rIIHi~IH
                                                                                     0130271705 fNf
    c/o CT Corporation Systems                      RECUtAR MAIL WAIV~- - ·
    4400 Easton Commons Way, Suite 125                                                    r-J
                                                                                          c::,         ::c
                                                                                          ~
                                                                                          c::,
                                                                                                       :t>e;
    Columbus, Ohio 43219                                                                         n::I:r
                                                                                 =n       2:
                                                                                          C,
                                                                                          <
                                                                                                 c,,rrr,
                                                                                                 :-:-1::0
    and                                                                          """""'          _:_c:,:;,-;:


    OHIO DEPARTMENT OF MEDICAID
                                                                                 r         I
                                                                                          er
                                                                                                 :-.J :,.::0
                                                                                                 ::.... -:-, ""Tl


    c/o Joseph M. McCandish,   Esq.                                              ffTii    1J
                                                                                                 ~:'::;?c,
                                                                                                 r- ' - o
                                                                                                   z C:
                                                                                                 f77
    150 East Gay Street, 21st Floor                                              0        Y.J
                                                                                                 >:;:;::;
                                                                                                 V').,-i
    Columbus, Ohio 43215                                                                               o<.n
                                                                                          w
                                                                                          u,           ..a.,.


                                   Defendants.

                    *          *            *         *        *         *            *

           NOW COMES Plaintiff, Brittany Thompson (hereinafter "Plaintiff'), by and through
    the undersigned counsel, and for her Complaint against Defendants William Nona
    (hereinafter "Defendant Nona") and Uber Technologies, Inc. (hereinafter "Defendant
    Uber"), states as follows:

                                                 COUNT ONE
    1.     On or about November 9, 2018, at approximately 4:48 p.m., Plaintiff was lawfully
    riding as a passenger in a 2015 Hyundai Elantra not owned by her, which vehicle was
    lawfully traveling North on Reading Road, in the City of Cincinnati, Hamilton County,
    Ohio.
    2.     At this same date, time and place, Defendant William Nona (Kentucky Driver's
    License No. NO4164442), whose residence is believed to be located at 2161 West
    Horizon Drive, Hebron, Kentucky 41048, was operating a 2016 Toyota Camry (Kentucky
    License Plate No. 997VDF), traveling south on Reading Road, and made a left turn onto
    Eden Park Drive while not in the left turn lane, striking Plaintiffs vehicle on the front
    driver's side, and causing Plaintiffs vehicle to strike a third vehicle in the adjacent lane.
    3.     At this same date, time and place, and/or ::it such other date, time and place as r [!]~ ··
    be proven at Trial, Defendant Nona, while operating said Toyota Camry, did negligent!:

                                                 Page 1 of 3
                                                                             1
                                                                                                                VERIFY RECORD
  Case: 1:20-cv-01017-MRB Doc #: 3 Filed: 12/17/20 Page: 2 of 5 PAGEID #: 45


and carelessly operate his vehicle, and, as a direct and proximate result of said wrongful
act, the motor vehicle operated by Defendant Nona crashed into the vehicle in which
Plaintiff was a passenger. Said negligence and carelessness included, but was not limited
to, the following acts: Defendant Nona failed to stop before turning to allow Plaintiffs
vehicle to clear the intersection; Defendant Nona failed to yield the right of way to
vehicles lawfully entering the intersection and traveling North on Reading Road,
including the vehicle in which Plaintiff was riding; Defendant Nona failed to use the
correct lane to turn left and was cited by the responding officer for Improper Signal or
Turn, a violation of Cincinnati Code Section 506-80; Defendant Nona failed to keep a
proper lookout for Plaintiff and other persons similarly situated on the roadway; and
Defendant Nona failed to maintain control of his vehicle so as to operate his vehicle with
due care for the safety of Plaintiff and others upon the roadway.
4.     Defendant Nona otherwise committed acts, which acts were negligent and in
breach of a duty or duties owed to Plaintiff, and violated Ohio statutes, along with City of
Cincinnati ordinances, violation of which requires assignment of negligence and liability
and responsibility to Defendant Nona as a matter of law, any or all of which proximately
caused the collision and injuries as set forth herein, and as a result of which Defendant
Nona is liable for the damages and injuries suffered by Plaintiff as set out below.
5.      As a direct and proximate result of the aforesaid wrongful conduct of Defendant,
and the collision caused thereby, Plaintiff sustained bodily injuries, including, but not
limited to, severe trauma to her left arm including a left humerus fracture, and right ankle
swelling and pain, which injuries produced pain, suffering, and disability, and required
Plaintiff to take time away from her employment, as well as to seek medical diagnosis and
treatment, including, but not limited to, being transported by ambulance to University of
Cincinnati Medical Center, were she was examined, admitted, and treated for her injuries,
and for which she incurred medical expenses in excess of twenty-nine thousand dollars
($29,000.00); and due to the permanent and progressive nature of said injuries, Plaintiff
has and will in the future be required to seek additional medical diagnosis and treatment,
and has had and will experience pain, suffering, loss of income, and disability, and has
had and will in the future incur medical expenses, including additional surgery and
physical therapy, all to the substantial damage of Plaintiff in an amount as will be proven
at Trial.
6.      As a direct and proximate result of the aforesaid wrongful conduct of Defendant,
and the collision caused thereby, Plaintiff has experienced pain and suffering, and has
been unable, and will in the future be unable, to enjoy her usual and customary activities,
all to her loss in an amount to be proven at Trial.

                                       COUNT TWO
7.      Plaintiff reasserts and realleges paragraphs 1 through 6 above, as if fully rewritten
herein.
8.      At said time and place of the collision set forth above, Defendant Nona was in the
employ of Defendant Uber Technologies, Inc. ("Defendant Uber"), or one of its
subsidiaries, or a parent corporation and its subsidiaries, as an employee, independent
contractor, agent, owner-operator, servant, and/or otherwise in a representative
capacity, making Defendant Uber responsible for the injuries and damages caused to
Plaintiff as a result of of Defendant Nona's negligent and careless acts as aforesaid, under
the legal theory of respondeat superior or otherwise.
9.     As a direct and proximate result of the wrongful acts of Defendants, Plaintiff was
injured as set out in Count One above, for which injury, loss and damage Defendants Nona
and Uber are both jointly and severally liable.



                                         Page 2 of 3
      Case: 1:20-cv-01017-MRB Doc #: 3 Filed: 12/17/20 Page: 3 of 5 PAGEID #: 46
•

                                           COUNT THREE
    10.     Plaintiff reasserts and realleges paragraphs 1 through 9 above, as if fully rewritten
    herein.
    11.    At the same time and place of the above collision as aforesaid, Plaintiff was
    covered for her medical expenses under a policy of insurance issued to her by the Ohio
    Department of Medicaid/Caresource (hereinafter "Defendant Medicaid"), which did write
    a certain policy of group health insurance for the United States Secretary of Health and
    Human Services, under which policy of health insurance Plaintiff was insured for medical
    expenses which were incurred as a result of the above injuries (said policy of health
    insurance is in the possession of and under the control of Defendant Medicaid and,
    therefore, a copy is not available to Plaintiff for attachment hereto).
    12.    Defendant Medicaid has paid medical expenses incurred by Plaintiff and resulting
    from her injuries as aforesaid in an unknown amount as may be proven at Court and,
    therefore, has an interest relating to the subject matter of this action as a subrogee in said
    amount, and pursuant to the above contract of insurance.

           WHEREFORE, Plaintiff Brittany L. Thompson prays for judgment against
    Defendants William Nona and Uber Technologies, Inc., both jointly and severally, in the
    amount in excess of twenty-five thousand dollars ($25,000.00), representing fair and just
    compensation for her personal injury; compensatory and consequential damages; losses;
    pain and suffering; disability; out of pocket expenses; loss of time and income from
    employment; interest; and her costs herein, together with any and all other relief to
    which Plaintiff may be entitled, at law or in equity.
           FURTHER, Plaintiff requests that the Court determine the rights and interests of
    Defendant Medicaid as arising out of the injuries herein, should the said Defendant assert
    claims based upon its rights of subrogation.


                                                        Respectfully submitted,



                                                       CHARLES H.      RT      T<   • 017609)
                                                       Attorney for Pam tiff Brittany L. Thompson
                                                       917 Main Street, Suite 300
                                                       Cincinnati, Ohio 45202
                                                       (5131977-4212 (513) 977-4218 Fax
                                                       lawyerchb@gmail.com

                                              PRAECIPE
    TO THE CLERK: Please serve the above Complaint upon Defendants by certified mail
    return receipt, first class waiver requested.

                                           JURY DEMAND
    Plaintiff demands a Trial by Jury of all issues.



                                             Page 3 of 3
     Case: 1:20-cv-01017-MRB Doc #: 3 Filed: 12/17/20 Page: 4 of 5 PAGEID #: 47




                                 COMMON PLEAS COURT
                                HAMILTON COUNTY, OHIO


    Brittany Thompson
                                                            A200~918
                                             CASE NO. _ _ _ _ _ _ _ _ _ __



                    VS                       DOCUMENT TO BE SERVED & ITS FILED DATE

    William Nona, et al.                     Complaint



    PLAINTIFF/DEFENDANT REQUESTS:


         lvl   c:ERTIFIED MA1LsERv1cE             •   EXPRESS MAIL SERVICE              ~
                                                                                        ~
                                                                                        =            :r:

         •     PERSONALSERVICE                    •   REGULAR MAIL SERVICE          =n =
                                                                                    - =
                                                                                        =            ¾: c-:
                                                                                                 ("J---1
                                                                                                 o;.:: rr,


         •     PROCESSSERVICE                     •   RESIDENCESERVICE              r
                                                                                        <:
                                                                                          I
                                                                                                 :t: ~ ?J
                                                                                                 _:':DA
                                                                                                 ::_1Zc1
                                                                                                     n.,,
         •     REGISTEREDINTERNATIONAL            •   FOREIGNSHERIFF
                                                                                    m u
                                                                                    C
                                                                                        <:r      ~2:
                                                                                                 ·-oOCJ
                                                                                                 r-sc)
                                                                                                 P7--c
                                                                                                 ::>-lh
                                                                                                 vi:;<-1
    ON:
                                                                                        ""'
                                                                                        w            o<n

11
        William Nona                              Ohio Dept. of Medicaid                Ul
                                             31
        2161 W. Horizon Drive                     c/o Joseph McCandish, Esq.

        Hebon, Kentucky 41048                     150 East Gay Street, 21st Floor

                                                  Columbus, Ohio 43215

2
    )   Uber Technologies, INc.              4) _ _ _ _ _ _ _ _ _ _ __

        c/o CT Corporation Systems
        4400 Easton Commons Way, suite 125

        Columbus, Ohio 43219


    Charles H. Bartlett, Jr.                          513-977-4212
    ATTORNEY                                          PHONE NUMBER
    917 Main, ste 300, 45202                          0017609
    ADDRESS                                           ATTORNEY NUMBER
                                                                                      Rcvi~L-<l9-li-t-18
Case: 1:20-cv-01017-MRB Doc #: 3 Filed: 12/17/20 Page: 5 of 5 PAGEID #: 48



                              COURT OF COMMON PLEAS
                              HAMILTON COUNTY, OHIO

                  REQUEST ANIJ INSTRUCTIONS FOR ORDINARY MAIL SERVICE




       Brittany Thompson                      INSTRUCTIONS TO THE CLERK
             Plaintiff
                                                             A200~918
               -vs-                           CASE NUMBER: _ _ _ _ _ __




       William Nona, et al.
             Defendant




IF SERVICE OF PROCESS BY CERTIFIED MAIL IS RETURNED BY THE POSTAL
AUTHORITIES WITH AN ENDORSEMENT OF "REFUSED" OR "UNCLAIMED" AND IF THE
CERTIFICATE OF MAILING CAN BE DEEMED COMPLETE NOT LESS THAN FIVF. (5) DAYS
BEFORE ANY SCHEDULED HEARING, THE UNDERSIGNED WAIVES NOTICE OF THE
FAILURE OF SERVICE BY THE CLERK AND REQUESTS ORDINARY MAIL SERVICE IN
ACCORDANCE WITH CIVIL RULE 4.6 (C) OR (D) AND CIVIL RULE 4.6 (E).




                                  Charles H. Bartlett, Jr.
                                  ATTORNEY OF RECORD           (TYPE OR PRINT)




11/06/2020
DATE




                                                                        ~
                                                                        =
                                                                        ~
                                                                        =
                                                                                       ::c
                                                                                       >c-:
                                                                                ('"') 3:,
                                                                71
                                                                .._,
                                                                        z
                                                                        c::,    o;:=:r11
                                                                                ::. ---i:::O
                                                                        <      .::-r:c,;;t.:
                                                                r        I
                                                                        0-
                                                                               s;LO

                                                               rn u            -·- G ""Tl
                                                                               ---:i~n
                                                                               ,--\-o
                                                                               p;:J:C
                                                               0        Y,J
                                                                               J>-17)
                                                                               (..fj   :-<--i
                                                                        w              0Ul
                                                                        V1             ~
